PER CURIAM.
The appellee, by Petition for Rehearing, urges a reconsideration of the proposition that “although no claim has been filed with the Deputy Commissioner, the District Court may nevertheless issue a mandatory decree compelling the Deputy Commission ‘to hear and adjudicate.’ ” In our opinion it was recited that the claimant, through his attorney, wrote the Deputy Commissioner to make further claim for compensation. We held, or intended to hold, that Lhe letter from the claimant’s attorney was a “claim” within the meaning of Section 19(c) of the Longshoremen’s and Harbor Workers’ Compensation Act,1 although not on the form prescribed by the Department of Labor. Since a claim was filed the insurance carrier of the employer and an “interested party” under Section 19(c), had the right to apply for a hearing, and upon such application being made the Deputy Commissioner was under a duty to order a hearing upon the claim in the regular course of the administration* of his offices
*76In the opinion we indicated that the Deputy Commissioner might be under a duty to conduct a hearing under Section 14(h) of the Act2 upon application of an interested party and that such duty might be enforced by a mandatory injunction. A majority now concludes that any opinion with respect to this question should be reserved for a case where it is properly presented by the facts. Such question is not presented by the facts of this case and we now intend that no opinion shall be expressed as to how such question should be decided.
We adhere to our former holding in that, under Section 19(c), the Deputy Commissioner was under a duty to order a hearing. It follows that the decision was correct and the petition for rehearing is
Denied.

. 33 U.S.C.A. § 919(e).


. 33 U.S.C.A. § 914(h).